___________

                                     No. 96-2334
                                       ___________

Sherri L. Helfter,                          *
                                            *
                Appellant,                  *
                                            * Appeal from the United States
     v.                                     * District Court for the
                                            * Southern District of Iowa
United Parcel Service, Inc.,                *
                                            *
                Appellee.                   *
                                       ___________

                             Submitted:   January 17, 1997

                                   Filed: June 10, 1997
                                        ___________

Before LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and GUNN,1 Senior
District Judge.
                               ____________

GUNN, Senior District Judge.


     Sherri L. Helfter appeals the District Court's2 order granting United
Parcel Services ("UPS") summary judgment on her claims of (1) disability
discrimination, (2) age discrimination, and (3) failure to disclose medical
information.      For the reasons set forth below, we affirm.
I.   Background
     The undisputed facts reveal that Ms. Helfter, a 46-year-old female,
began working for UPS at its Davenport facility in 1977 as a part-time
sorter.       The job   entailed    sorting packages by city,




          1
       The Honorable George F. Gunn, Jr., Senior United States
District Judge for the Eastern District of Missouri, sitting by
designation.
     2
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.

                                          - 1 -
state and zip code.           Over the years, Ms. Helfter developed a number of
problems with her hands, arms, neck, and shoulders.                 She sought treatment
as early as 1986.            She was diagnosed with chronic, recurrent overuse
syndrome in her hands, neck, and shoulders, carpel tunnel syndrome of the
right wrist and chronic tenosynovitis of the left hand.                 In 1989, upon Ms.
Helfter's request for an accommodation, UPS assigned her to "small-sort"
work.    This involves the sorting and lifting of packages under five pounds.


        As a result of a perceived reduction in performance, UPS removed Ms.
Helfter from active employment on March 3, 1993, to evaluate her physical
condition.     On August 11, 1993, Ms. Helfter was given permanent medical
restrictions        which    included   a    restriction    as     to   sustained,    highly
repetitive activities using either hand, and a lift limit of ten pounds
frequently and twenty pounds occasionally.              Because of these restrictions,
Ms. Helfter cannot return to her job as a sorter.


        On UPS's motion for summary judgment, the District Court determined
that Ms. Helfter failed to submit evidence sufficient to create a genuine
issue of material fact on whether she is disabled under the Iowa Civil
Rights Act ("ICRA").         On her claim of age discrimination under the ICRA and
the Age Discrimination in Employment Act ("ADEA"), the District Court ruled
that Ms. Helfter failed to submit evidence showing that she is qualified
for     the   job    of     sorter,   that   UPS     articulated    a   legitimate,     non-
discriminatory reason for placing Ms. Helfter on inactive status--her
physical inability to perform her job--and that Ms. Helfter failed to
create a genuine issue of fact as to pretext.              Finally, the District Court
held Ms. Helfter's claim that UPS breached a duty to disclose medical
information it had regarding her work-related injury failed as a matter of
law.


        On appeal, Ms. Helfter argues that (1) she produced sufficient
evidence to create a genuine issue of fact as to whether she is disabled;
(2) she produced sufficient evidence to create a genuine issue of fact as
to whether UPS discriminated against her due to




                                             - 2 -
her age; and (3) the District Court erred by concluding that her claim for
breach of duty to disclose medical information failed as a matter of law.
We address each of these contentions below.


II.     Discussion


A.      Standard of Review


        We review the District Court's grant of summary judgment de novo,
applying the same standard as the District Court and examining the record
in the light most favorable to the nonmoving party.               Lang v. Herald, 107
F.3d 1308, 1311 (8th Cir. 1997).         Summary judgment is appropriate if the
evidence demonstrates "that there is no genuine issue as to any material
fact and that the moving party is entitled to a judgment as a matter of
law."    Fed. R. Civ. P. 56(c); see Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 247-48 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 586-87 (1986).       Although we have stated that "summary judgment
should seldom be granted in employment discrimination cases,"              Crawford v.
Runyon, 37 F.3d 1338, 1341 (8th Cir. 1994), summary judgment is proper when
a plaintiff fails to establish a factual dispute on an essential element
of her case.    See Bialas v. Greyhound Lines, Inc., 59 F.3d 759, 762 (8th
Cir. 1995).


B.      Disability Discrimination
        Ms. Helfter raises two arguments with respect to the District Court's
ruling on her disability discrimination claim.               First, she contends that
the District Court improperly discounted her affidavit and deposition
testimony in determining that she failed to present sufficient evidence to
create an issue of fact as to whether she is substantially limited in major
life activities other than work.         Second, Ms. Helfter maintains that the
District Court erred by concluding the medical evidence and her own
testimony    does    not   raise   an   issue    of   fact   as   to   whether   she   is
substantially limited in the major life activity of work.




                                         - 3 -
     Iowa courts are guided by federal standards in applying the ICRA.
Probasco v. Iowa Civil Rights Comm'n, 420 N.W.2d 432, 435 (Iowa 1988).
Federal courts analyze disability discrimination claims by using the
burden-shifting framework established in McDonnell Douglas Corp. v. Green,
411 U.S. 792 (1973).    See Price v. S-B Power Tool, 75 F.3d 362, 364-65 (8th
Cir.), cert. denied, 117 S. Ct. 274 (1996).            Under that approach, Ms.
Helfter has the initial burden of establishing a prima facie case.           Price,
75 F.3d at 365.      A prima facie case consists of the following elements:
(1) plaintiff is disabled; (2) plaintiff was qualified for her position;
and (3) plaintiff suffered an adverse employment action because of her
disability.   See Boelman v. Manson State Bank, 522 N.W.2d 73, 79 (Iowa
1994).


     The presence or absence of a disability is a threshold question.
Falczynski v. Amoco Oil Co., 533 N.W.2d 226, 234 (Iowa 1995).            A person is
disabled if she has a physical or mental impairment which substantially
limits one or more major life activities.         Probasco, 420 N.W.2d at 434.
Major life activities include caring for one's self, performing manual
tasks, walking, seeing, hearing, breathing, learning, and working.              Id.
Sitting, standing, lifting, and reaching are also considered major life
activities.   29 C.F.R. § 1630.2(i).      "Substantially limits" means unable
to perform a major life activity that the average person in the general
population can perform, or significantly restricted as to the condition,
manner, or duration under which an individual can perform a particular
major life activity as compared to an average person in the general
population.    Id., § 1630.2(j)(1)(i)-(ii).           The following factors are
considered in determining whether a person is substantially limited in a
major life activity:     (1) the nature and severity of the impairment; (2)
its duration or anticipated duration; and (3) its long-term impact.             Id.,
§ 1630.2(j)(2)(i)-(iii).


     Ms.   Helfter    first   contends   that   the   District   Court    improperly
discounted her affidavit and deposition testimony concerning the




                                     - 4 -
limits her conditions place on major life activities other than work.            The
affidavit states:


      [M]y condition limits me substantially in major life
      activities. Such activities include cleaning my house,
      preparing meals, carrying groceries, opening regular
      knobs on doors, driving a motor vehicle, secretarial
      work, using small utensils such as a screwdriver or knife
      and fork without modification, holding coffee cups,
      sitting in a fixed position for longer than 30 minutes or
      standing for more than 45 minutes.


App. at 186.    Ms. Helfter's deposition testimony is no more expansive
concerning the limits her impairment places on her activities.          App. at 38-
40.


      We do not believe that the District Court erred by discounting Ms.
Helfter's affidavit and deposition testimony due to its conclusory nature.
We have described general statements in affidavits and deposition testimony
similar to Ms. Helfter's as conclusory and have determined that such
statements, standing alone, are insufficient to withstand a properly-
supported motion for summary judgment.      See, e.g., Berg v. Bruce, ___ F.3d
___, 1997 WL 194474 at ** 4-5 (8th Cir. Apr. 23, 1997); Herrero v. St.
Louis Univ. Hosp., 109 F.3d 481, 485 (8th Cir. 1997).


      Ms. Helfter next argues that the medical evidence in the record
creates a genuine issue of fact as to whether she is substantially limited
in major life activities other than work.       App. at 88-108.    As noted above,
Ms. Helfter cannot perform sustained, highly-repetitive activities with
either hand, or lift more than ten pounds frequently and twenty pounds
occasionally.   App. at 103.       Although this evidence indicates that Ms.
Helfter's impairments limit work-related activities, we do not believe the
evidence   creates   a   genuine   issue   of   material   fact   on   whether   the
impairments impose substantial limitations on her major life activities
other than work.     See, e.g., Aucutt v. Six Flags Over Mid-America, Inc.,
85 F.3d 1311, 1319.




                                      - 5 -
      Ms. Helfter next argues that the District Court erred by concluding
she had failed to create a genuine issue of material fact as to the
limitations her impairments place on the major life activity of work.                     Ms.
Helfter maintains that the medical evidence and her own testimony creates
an issue of fact as to whether she is substantially restricted from classes
of jobs that require the same level of skill and dexterity as her sorter
job at UPS.    Ms. Helfter's affidavit indicates that she has not looked for
other work, but states that she is familiar with a wide range of other
jobs, which she knows she could not perform.                   App. at 186.       Ms. Helfter
further     argues       that    she   is    not   required   to   introduce    independent,
demographic evidence to survive summary judgment.


      An impairment is a disability only if it significantly restricts a
person's ability to perform a class of jobs or a broad range of jobs in
various classes as compared to the average person with comparable skills.
Aucutt, 85 F.3d at 1319.           The inability to perform a single, particular job
does not constitute a substantial limitation in the major life activity of
working.    Id.     The factors to be considered include:               the number and type
of   jobs    from        which   the   impaired      individual    is   disqualified;     the
geographical area to which the individual has reasonable access; and the
individual's job training, experience, and expectations.                       Probasco, 420
N.W.2d at 432; 29 C.F.R. § 1630(2)(j)(3)(ii).


      The Sixth Circuit recently affirmed a summary judgment for an
employer     in      a     federal     disability      discrimination      case     involving
substantially similar facts in McKay v. Toyota Motor Mfg. Co., 110 F.3d 369
(6th Cir. 1997).           There, the plaintiff was diagnosed with carpal tunnel
syndrome and was limited to lifting a maximum of twenty pounds, restricted
from using vibrating tools, and could not perform repetitive motions with
her right hand.          Id. at 371.        The Court held:


      [A]t best, [plaintiff's] evidence supports a conclusion
      that her impairment disqualifies her from only the narrow
      range of assembly line manufacturing jobs that require
      repetitive motion




                                               - 6 -
     or frequent lifting of more than ten pounds. It follows
     that her limited impairment would not significantly
     restrict her ability to perform a broad range of jobs in
     various classes.


Id. at 373.


     Similarly, in Bolton v. Scrivener, 36 F.3d 939, 943-44 (10th Cir.
1994), the Court affirmed a summary judgment for the employer despite
evidence that the plaintiff could not return to his former job as an order
selector in a grocery warehouse due to permanent partial disability in his
feet and restrictions on his ability to lift.    The Court explained:


           This evidence, however, does little to show that
     [plaintiff] is restricted from performing a class of
     jobs.    The evidence does not address [plaintiff's]
     vocational training, the geographical area to which he
     has access, or the number and type of jobs demanding
     similar training from which [plaintiff] would be
     disqualified. . . .      Because [plaintiff] failed to
     produce evidence showing a significant restriction in his
     ability to perform either a class of jobs or a broad
     range of jobs in various classes, we affirm the award of
     summary judgment to [defendant] on [plaintiff's] ADA
     claim.


Id. at 944 (internal citations and quotations omitted).


     Based on these authorities and our review of the record, we agree
with the District Court that Ms. Helfter failed to create a genuine issue
of fact as to whether her impairment rendered her unable to perform a class
of jobs or a broad range of jobs in various classes within a geographical
area to which she has reasonable access.   Instead, we believe the evidence
shows that Ms. Helfter is restricted only from performing jobs that require
a substantial amount of sustained repetitive motion and heavy lifting.
This is insufficient to render her disabled within the meaning of the ICRA.
Our conclusion on this issue makes it unnecessary for us to address the
alternative arguments advanced by the parties.




                                  - 7 -
C.        Age Discrimination


          Ms. Helfter next argues that the District Court erred by granting
defendant summary judgment on her age discrimination claim under the ICRA
and the ADEA.       The District Court determined that plaintiff's inability to
perform the job of sorter precluded her claim at the prima facie stage.
The Court further observed that plaintiff had produced no evidence to show
that defendant's reason for placing her on inactive status--her physical
restrictions--was a pretext for discrimination.


          The burden-shifting analysis established in McDonnell Douglas Corp.
v. Green applies to claims brought under both the ADEA and the ICRA.
Hutson v. McDonnell Douglas Corp., 63 F.3d 771, 778 (8th Cir. 1995);
Kunzman v. Enron Corp., 902 F. Supp. 882, 902 (N.D. Iowa 1995).                      Plaintiff
has   the     initial    burden   of   establishing     a     prima    facie   case    of   age
discrimination.      Nitschke v. McDonnell Douglas Corp., 68 F.3d 249, 251 (8th
Cir. 1995).         If plaintiff makes this showing, the burden shifts to
defendant      to   produce    evidence    that    plaintiff     was    terminated      for   a
legitimate, nondiscriminatory reason.              If the defendant discharges this
burden, then plaintiff must prove that defendant's asserted reason is
merely a pretext for discrimination.              Id.


          To establish a prima facie case, Ms. Helfter must show that (1) she
is    a    member   of   the   protected    class;      (2)    she     meets   the    minimum
qualifications for the position; (3) she suffered an adverse employment
action; and (4) the employer continued to attempt to fill the position with
applicants having similar qualifications.                   Hase v. Missouri Div. of
Employment Sec., 972 F.2d 893, 896 (8th Cir. 1992).                     Upon review of the
record, we agree with the District Court that Ms. Helfter failed to create
a genuine issue of fact as to whether she is qualified to perform her
previous job as a sorter.              The evidence reveals that Ms. Helfter was
removed from that position because she was physically unable to perform the
job, and she cannot return to that job.              Accordingly,




                                           - 8 -
the District Court correctly granted UPS summary judgment on Ms. Helfter's
age discrimination claim.


D.   Failure to Disclose Medical Information


     Ms. Helfter alleged that UPS failed to disclose medical information
to her which it had concerning her work-related injury.   The District Court
determined that this allegation does not state a claim for relief under
Iowa law.   On appeal, Ms. Helfter has failed to cite any authority to
support this claim.   Accordingly, we affirm the District Court's decision
to dismiss this claim.


III. Conclusion


     In accordance with the foregoing, we affirm the District Court's
judgment in favor of UPS.


     A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                   - 9 -